Citation Nr: 0317712	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  98-16 005	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to Department of Veterans Affairs Dependency 
and Indemnity Compensation benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp.2002).

2.  Entitlement to dependents educational assistance pursuant 
to Title 38, United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	Clayton Binion, Attorney at 
Law




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
July 1945.  The appellant is the widow of the veteran who 
died in August 1997.

This appeal came to the Board of Veterans' Appeals (Board) 
from a January 1998 and later rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the appellant, in pertinent part, 
entitlement to Dependency and Indemnity Compensation for the 
cause of the veteran's death pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 1991) and entitlement to dependents 
educational assistance pursuant to 38 U.S.C.A. Chapter 35.  
In a December 2000 decision, the Board denied the appellant's 
claims.

The appellant then appealed the December 2000 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2001 order, the Court granted a joint 
motion from the parties to vacate and remand the issues of 
entitlement to Dependency and Indemnity Compensation for the 
cause of the veteran's death pursuant to the provisions of 38 
U.S.C.A. § 1151 and entitlement to dependents educational 
assistance pursuant to 38 U.S.C.A. Chapter 35.  An appeal to 
other issues that were addressed in the Board's December 2000 
decision and not herein pertinent was dismissed.  The case 
was thereafter returned to the Board.

In September 2001 the Board remanded the case to the RO for 
additional development.  By way of a decision dated January 
15, 2003, the Board denied entitlement to DIC benefits for 
the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151 and also denied the claim for dependents 
educational assistance pursuant to Title 38, United States 
Code, Chapter 35.  In July 2003, the Board vacated the 
January 2003 decision.  


REMAND

The appellant in a July 2002 statement requested a RO 
hearing.  Such hearing was not scheduled by the RO.  In order 
to ensure due process of law, the veteran should be afforded 
an RO hearing.

Accordingly, this case is REMANDED for the following:

1.  The RO should undertake appropriate 
action to schedule the appellant for a 
personal RO hearing.

2.  After the foregoing, the RO should 
review the appellant's claims.  If the 
determination is adverse to the 
appellant, she and her representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




